DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
 	Claims 1-41 have been cancelled.  Claim 62 is new.
	Claims 42-62 are pending and under examination.

Double Patenting
2.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 42-48, 56, 58, and 60-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29 and 36-38 of copending Application No. 14/889,686 (reference application), in view of Rong et al. (Cell Stem Cell, 2 January 2014, 14: 121-130), Bedi et al. (WO 11/109789), and Peach et al. (PGPUB 2005/0214313).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass similar allogeneic primary CAR T-cells having inactivated TCR and PD1.  The specific CAR species recited in the application claims anticipates the genus recited in the instant claims.  The application claims do not recite PD-L1 and CTLA-4ig.  Rong et al. teach that expressing PD-L1 and CTLA-4ig in cells protects the transplanted allogeneic cells from immune rejection; Rong et al. teach that PD-L1 is expressed on the cell surface (i.e., membrane bound) (see Abstract; p. 122, column 2, first paragraph; p. 124, Fig. 2F; p. 125).  Modifying the CAR T-cells recited in the application claims by further .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.	Claims 42-48, 56, 58, and 60-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-31, 35, 36, and 58 of copending Application No. 14/894,426 (reference application), in view of Rong et al., Bedi et al., and Peach et al.  Although the claims at issue are not identical, they are not both claim sets encompass similar allogeneic primary CAR T-cells having inactivated TCR and PD1.  The specific CAR species recited in the application claims anticipates the genus recited in the instant claims.  The application claims do not recite PD-L1 and CTLA-4ig.  Rong et al. teach that expressing PD-L1 and CTLA-4ig in cells protects the transplanted allogeneic cells from immune rejection; Rong et al. teach that PD-L1 is expressed on the cell surface (i.e., membrane bound) (see Abstract; p. 122, column 2, first paragraph; p. 124, Fig. 2F; p. 125).  Modifying the CAR T-cells recited in the application claims by further expressing PD-L1 and CTLA-4ig would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in CAR T-cells suitable for adoptive immunotherapy.  The PD-L1 and CTLA-4ig encoded by sequences having 99% identity to SEQ ID NOs: 16-18 were known and used in the prior art (see the attached Sequence Alignments; see Bedi et al., Fig. 39, disclosing SEQ ID NO: 49 encoding PD-L1; see the Sequence Listing in Peach et al disclosing SEQ ID NOs: 4 and 8 corresponding to the instant SEQ ID NOs: 17 and 16, respectively; see Peach et al., [0014]-[0016]; [0044]-[0045] ).  Thus, using these specific sequences would have been obvious to one of skill in the art to achieve the predictable result of obtaining allogeneic CAR T-cells suitable for adoptive immunotherapy.  Furthermore, Rong et al. teach that the interaction between CD80/CD86 and CD28 contributes to T-cell stimulation (see p. 122, column 1, first paragraph).  Obtaining a composition comprising the CAR T-cell and anti CD80/CD86 monoclonal antibodies would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable for adoptive .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 42-48, 56, 58, and 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Galetto et al. (PGPUB 2013/0315884), in view of each Rong et al. (Cell Stem Cell, 2 January 2014, 14: 121-130), Bedi et al. (WO 11/109789), and Peach et al. (PGPUB 2005/0214313).
Galetto et al. teach an allogeneic CAR T-cell for adoptive immunotherapy, wherein the TCR is inactivated in the CAR T-cell and wherein the CAR T-cell could be a primary cell (claims 56, 58, and 60) and wherein PD1 and CTLA-4 are inactivated (see 
Galetto et al. do not teach expressing PD-L1 and CTLA-4ig in the CAR T-cell (claims 42 and 62).  Rong et al. teach that expressing PD-L1 and CTLA-4ig in cells protects the transplanted allogeneic cells from immune rejection; Rong et al. teach that PD-L1 is expressed on the cell surface (i.e., membrane bound as recited in claims 42 and 62) (Abstract; p. 122, column 2, first paragraph; p. 124, Fig. 2F; p. 125).  Modifying the allogeneic CAR T-cell by further expressing PD-L1 and CTLA-4ig would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in an allogeneic CAR T-cell suitable for adoptive immunotherapy.
Galetto et al. and Rong et al. do not specifically teach SEQ ID NOs: 16-18 (claims 42-48 and 62).  However, as per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the essential components (i.e., PD-L1 and CTLA-4ig) are taught by the combined prior art and there is no evidence of record that specifically using SEQ ID NOs: 16-18 results in T-cell exhibiting unexpected properties over the T-cell taught by the cited prior art.  
Furthermore, the PD-L1 and CTLA-4ig encoded by sequences having 99% identity to SEQ ID NOs: 16-18 were known and used in the prior art (see the attached Sequence Alignments; see Bedi et al., Fig. 39, disclosing SEQ ID NO: 49 encoding PD-L1; see the Sequence Listing in Peach et al disclosing SEQ ID NOs: 4 and 8 
With respect to claim 61, Rong et al. teach that the interaction between CD80/CD86 and CD28 contributes to T-cell stimulation (see p. 122, column 1, first paragraph).  Thus, obtaining a composition comprising the CAR T-cell and anti- CD80/CD86 monoclonal antibodies would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable for adoptive immunotherapy.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

7.	Claims 42-51 and 56-62 are rejected under 35 U.S.C. 103 as being unpatentable over Galetto et al. taken with each Rong et al., Bedi et al., and Peach et al., in further view of Riolobos et al. (Mol. Ther., 2013, 21: 1232-1241).
The teachings of Galetto et al., Rong et al., Bedi et al., and Peach et al. are applied as above for claims 42-48, 56, 58, and 60-62.  Galetto et al., Rong et al., Bedi et al., and Peach et al. do not teach inactivating B2M by disrupting exon 1 with TALEN (claims 49-51, 57, and 59).  Riolobos et al. teach inactivating B2M to obtain universal donor cells wherein inactivating is achieved by disrupting exon 1 (see Abstract; p. 1232, column 1; p. 1235; p. 1238, column 2).  While Riolobos et al. do not teach TALEN, Galetto et al. teach that using TALEN increases the probability of obtaining target gene 
Galetto et al., Rong et al., Bedi et al., Peach et al., and Riolobos et al. do not specifically teach SEQ ID NOs: 1 and 2 (claims 50 and 51).  However, as per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the essential components (i.e., TALENs targeting exon 1) are taught by the combined prior art and there is no evidence of record that specifically using SEQ ID NOs: 1 and 2 results in T-cell exhibiting unexpected properties over the T-cell taught by the cited prior art.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

8.	Claims 42-53 and 56-62 are rejected under 35 U.S.C. 103 as being unpatentable over Galetto et al. taken with each Rong et al., Bedi et al., Peach et al., and Riolobos et al., in further view of both Favier et al. (PLoS One, 2011, 6: 1-8) and Reyburn et al. (Nature, 1997, 386: 514-517)
The teachings of Galetto et al., Rong et al., Bedi et al., Peach et al., and Riolobos et al. are applied as above for claims 42-51 and 56-62.  Galetto et al., Rong et al., Bedi et al., Peach et al., and Riolobos et al. do not teach B2M-UL18 fusion (claim 52).  
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)

The cited prior art does not specifically teach SEQ ID NO: 39 (claim 53).  However, as per MPEP § 716.02, [a]ny differences between the claimed invention and In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the essential components (i.e., B2M and UL18) are taught by the combined prior art and there is no evidence of record that specifically using SEQ ID NO: 39 results in T-cell exhibiting unexpected properties over the T-cell taught by the cited prior art.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

9.	Claims 42-51 and 54-62 are rejected under 35 U.S.C. 103 as being unpatentable over Galetto et al. taken with each Rong et al., Bedi et al., Peach et al., and Riolobos et al., in further view of Mincheva-Nilsson et al. (J. Immunol., 2006, 176: 3585-3592).
The teachings of Galetto et al., Rong et al., Bedi et al., Peach et al., and Riolobos et al. are applied as above for claims 42-51 and 56-62.  Galetto et al., Rong et al., Bedi et al., Peach et al., and Riolobos et al. do not teach an NKG2D ligand (claim 54).  However, further using an NKG2D ligand is suggested by the prior art.  For example, Mincheva-Nilsson et al. teach that soluble NKG2D ligands (such as MICA and MICB) inhibit NK cell cytotoxic effect and promotes allograft tolerance (Abstract; p. 3586, column 1, first and second full paragraphs; paragraph bridging p. 3589 and 3590; p. 3590, column 1, last paragraph and column 2, first paragraph; p. 3591, paragraph bridging columns1 and 2).  Based on these teachings, one of skill in the art would have found obvious to modify the allogeneic CAR T-cell of Galetto et al., Rong et al., Bedi et al., Peach et al., and Riolobos et al. by further expressing an NKG2D ligand such as 
With respect to SEQ ID NOs: 40-47 (claim 55), MPEP § 716.02 states that “[a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986”).  In the instant case, the essential component (i.e., soluble NKG2D ligand) is taught by the combined prior art and there is no evidence of record that specifically using SEQ ID NOs: 40-47 results in T-cell exhibiting unexpected properties over the T-cell taught by the cited prior art.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
10.	The arguments addressing the double patenting and the obviousness rejections are the same and are addressed below.

	The applicant argues that T-cells are different from hESCs because T-cells express PD1 and CTLA4 while hESCs do not.
	This is not found persuasive because, as set forth in the rejection above, Galetto’s T-cells do not express PD-1 and CTLA4.
	For these reasons, the argument that Rong would lead one of skill in the art away from introducing PD-L1 in T-cells is not found persuasive.  One of skill in the art would 
Furthermore, CTLA4-Ig is a soluble form of CTLA4.  CTLA4-Ig binds to CD80 and CD86 on the surface of antigen-presenting cells to block CD28-mediated TCR co-stimulation via the interaction between CD28 on the T-cells surface and CD80/CD86 on antigen presenting cells.  However, Galetto’s cells do not express TCR and are not dependent on co-stimulation via CD28.  Galetto’s T-cells express a CAR and CARs do not depend CD28 for stimulation because their cytoplasmic domains already contain the stimulatory and costimulatory signals necessary for activation.  Thus, one of skill in the art would have known that expressing CTLA4-Ig in Galetto’s T-cells would not result in their self-inactivation.
Based on the teachings in the prior art, one of skill in the art would have reasonably expected that expressing PD-L1 and CTLA4-Ig in Galetto’s T-cells would not prevent their activation.  One of skill in the art would have also reasonably expected that Galetto’s T-cells modified to express PD-L1 and CTLA4-Ig would be protected from immune rejection because the expressed PD-L1 and CTLA4-Ig would inhibit the activation of host T-cells, which express TCR, CD28, and PD1 but do not express CARs.  One of skill in the art would have known that CTLA4-Ig would block the co-stimulatory CD28 necessary for TCR activation; one of skill in the art would have known that PD-L1 would interact with the PD1 expressed by the host T-cells and inhibit their activation (i.e., similar to hESCs expressing PD-L1 and CTLA4-Ig).

Thus, the results in the instant specification are not surprising.

With respect to the argument that Examples 4/5 and Fig. 19/20 show increased intrinsic cytolytic activity for the claimed T-cells as opposed to CAR T-cells not expressing PD-L1 and CTLA4-Ig, MPEP 716.02(a) states:
Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, AND that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) 

The only intent for obtaining engineered T-cells is to develop in vivo therapies (see Galetto, Abstract).  Consistent with this, the instant specification discloses that the claimed engineered T-cells are to be used in vivo as anti-cancer therapeutics (see p. 1, lines 5-15).  There are no other disclosed uses for engineered T-cells in the instant specification or the art.  Importantly, results with the engineered T-cells in vitro are not asserted by the instant specification or a declaration to be of any practical significance.
Thus, the practical use for the instant composition is therapy in vivo.  
To be relevant, the unexpected results must be consistent with the practical use of the instant invention.  The results must show that the claimed cells would exhibit increased cytolytic activity in animal models (and not in cell assays in vitro as in Example 4/5 and Fig. 19/20).  
Example 6 and Fig. 23A-B do relate to in vivo experiments.  As disclosed by the instant specification (see p. 74, lines 1-11) and Fig. 23A-B, all engineered CAR T-cells in vivo data is insufficient to indicate anything more than the advantages already expected from the teachings in the prior art.
The instant specification provides evidence that intrinsic cytolytic activity in vitro does not extrapolate to same in vivo.  Since they do not extrapolate to therapy in vivo, the results obtained in vitro have no practical significance and thus are not relevant for the patentability of the instant CAR T-cells.  

The applicant argues that the examiner has the burden to show why Rong’s results with hESCs do necessarily apply to T-cells.
	In response, it is noted that an obviousness-type rejection requires a reasonable and not an absolute (“do necessarily”) expectation of success.  Thus, the examiner does not have to prove that results with hESCs necessarily apply to T-cells.  The examiner cited prior art providing the reasonable expectation of success in arriving at the claimed invention and this is enough for establishing obviousness.

Although the applicant cites Moon, it is noted that Moon’s teachings pertain to CAR T-cells expressing PD1 and CTLA4.  As noted above, Galetto’s T-cells do not express PD1 and CTLA4.  Moon provides nothing to impede one of skill in the art from modifying Galetto’s T-cells as stated in the rejection above.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

11.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ILEANA POPA/Primary Examiner, Art Unit 1633